Opinion.
Per Curiam :
After careful attention to the several grounds urged by counsel for the appellants for the reversal of the decree in this case, the only one which induced hesitation was the question of the liability of the administrator, Barrett, for interest on the money of the estate, and upon full consideration of that question our conclusion is that the decree should not be disturbed.
It is doubtful whether the administrator was chargeable with interest on any portion of the money, but, conceding that he was, a computation shows that the interest with which he might be charged falls short in amount of the sum due on his own claim, and which he failed to realize because of the insufficiency of the estate.
*520The complaint that he put the money out of this State, and that it was “mixed” with other funds in the Canal Bank, is without merit.
The f-per cent, exchange was properly deducted from the Biggs & Co. check. The complaint of embezzlement is not supported by evidence. It has no semblance of foundation except the exhibit of the dealings of the administrator with J. Burbett & Co., and that is insufficient to maintain the charge.
Decree affirmed.